       Case 3:20-cr-01380-DMS Document 28 Filed 06/02/20 PageID.32 Page 1 of 1




 1
                         UNITED STATES DISTRICT COURT
 2
                      SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   UNITED STATES OF AMERICA,                                   20cr1380-DMS
                                                     Case No. __________________
 5                              Plaintiff,
                                                     INFORMATION
 6
            v.
 7                                                   18 U.S.C. § 545
                                                     Smuggling Goods Into the United States
 8   CESAR ALBERTO GARCIA,                           (Felony)
 9                                                   18 U.S.C. § 2
                               Defendant.            Aiding and Abetting
10
     The United States Attorney charges:
11
12
                                           COUNT 1
13
14        On or about January 22, 2020, within the Southern District of California,
15 defendant CESAR ALBERTO GARCIA did knowingly and willfully, with the intent
16 to defraud the United States, attempt to smuggle and clandestinely introduce into the
17 United States merchandise, which should have been invoiced, to wit: Mexican
18 pesticides, that is, twelve 950L bottles of Tramofos 600, three 950L bottles of
19 Malithion 1000, and three 1kg bags of Granelit 200 (a granular form of Malithion),
20 in violation of Title 18, United States Code, Sections 545 and 2.
21
                                             ROBERT S. BREWER, JR.
22                                           United States Attorney
23
24 DATED: June 1, 2020                       MELANIE K. PIERSON
25                                           Assistant U.S. Attorney

26
27
28
